Opinion of the Court by
Chief Justice Hobson—
Overruling motion to dismiss appeal.
Appellee George W. Wolfe died in July, 1911. Tbe appeal bad then been granted in the circuit court. Tbe record was filed i-n tbis court’s clerk’s office on August 28, 1911. Tbe death of George Wolfe was suggested November 15, 1911; tbe case was continued at that term, the winter term and tbe spring term. On September 19, 1912, an order of revivor was made on petition then filed and on Sept. 24 a motion was entered to dismiss tbe appeal as to George Wolfe’s representatives on the ground that tbe revivor was not in time.
By section 767 of tbe Code tbe provisions of title eleven as to revivor, so far as applicable, regulate cases in tbis court. In Horsley v. Asher, 94 Ky., 314, it was held that in a case like tbis tbe revivor is in time if made in one year from.tbe end of the term at which it might have been first made. Under the construction of tbe Code, there adopted, to which we adhere, tbe revivor was in time.
Motion overruled.